 70DECISIONS OF NATIONAL LABOR RELATIONS BOARLThe Petitioner would exclude two part-time drivers who work 7 or8 hours a day for other employers and 2 or 3 hours daily for theaccordance with our usual practice, include them in the unit.-We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.All bus drivers, including part-time drivers and driver mechanics,but excluding all other employees and all supervisors as defined inthe Act.[Text of Direction of Election omitted from publication in thisvolume.]leEvening News Publishing Company,93NLRB 1355.STERCHI BROS. STORES, INC.andCHAUFFEURS AND SALES DRIVERS,LOCAL UNIONNo. 402,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS. OF AMERICA, A. F. OFL.,PETITIONER.Case No. 10-RC-1824. July 8, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Paul L. Harper, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'The Employer'smotion to dismiss the petition for lack of jurisdiction was referred bythe hearing officer to the Board.The Employer is a multistate enterprise,operating retailstores in Georgia,Alabama, Florida,North Carolina,and Kentucky.Itwas stipulatedthat during 1950 and 1951 out-of-State purchases for the Alabama stores approximated$178,500 in value.We find,therefore,that the Employer is engaged in commerce andthatitwill effectuate the policies of the Act to assert jurisdiction in this case.TheBordenCo.,89 NLRB 227.100 NLRB No. 15. STERCHI BROS. STORES, INC.714.The Petitioner seeks to a unit consisting of warehousemen, truckdrivers, and helpers employed in connection with the Employer'soperations at Florence and Sheffield, Alabama, excluding sales clerks,the shipping clerks, repairmen, office and clerical employees, maids,professional employees, guards, and supervisors.The Employer con-tends that a unit comprising all the employees engaged in its Sheffieldand Florence operations is alone appropriate.The Employer operates one retail store at Florence, Alabama, andanother at Sheffield, Alabama, 4 miles distant.About 2 miles fromthe Florence store the Employer maintains an auxiliary warehouse,where some of its merchandise is stored and from which deliveries aremade to customers or to the stores.Merchandise is also warehousedat, and delivered from, the retail stores.Deliveries from the auxili-ary warehouse and the stores are made principally by three truckdrivers and their three helpers.However, certain store employees,such as the collector, the furniture repairman, and the applianceserviceman, help occasionally in making truck deliveries from thestores.The store salesmen also make some deliveries in their cars.When not engaged in delivery work, the truck drivers and helpersspend a substantial part of their time at the stores in cleanup workand in moving and assembling of furniture. Cleanup work at thestores is also done by the maid; assembling and moving of furnitureis done by the furniture repairman as well.The warehouseman is stationed at the auxiliary warehouse, wherehe receives and assembles merchandise and helps to load it on thetrucks.The shipping clerk, who spends most of his time at theFlorence store, directs the work of the warehouseman and the truckdrivers and their helpers, and is responsible for seeing that deliveriesare properly made.We find that he responsibly directs the work ofthese employees and is, therefore, a supervisor within the meaning ofthe Act.As the employees in the proposed unit work under separate immedi-ate supervision, and are principally engaged in the ordinary duties ofwarehouse and delivery employees, we find that they constitute anappropriate unit for collective bargaining within the meaning of Sec-tion 9 (b) of the Act.2'While, as already indicated,some of the store employees assist the warehouseman,drivers, and helpers in the performance of their duties,such assistance is merely sporadicand incidental to the principal duties of such other employees.Upon the entire record,we find,contrary to the Employer's contentions,that there is not sufficient integrationbetween the duties of the employees in the proposed unit and of the other employees topreclude a finding that the proposed unit is appropriate.Montgomery Ward & Co.,Inc.,89 NLRB 528. Cf.Marshall Field &Co., 90 NLRB 1, where, in finding inappropriate aunit of warehouse employees,the Board stressed the absence of separate immediate super-vision for all the employees in the requested unit, and the fact that the unit did not includeall the employer's warehouse employees.Those objections do not apply here. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, therefore, that the warehouseman, truck drivers, and helpersemployed in connection with the Employer's operations at Florenceand Sheffield, Alabama, excluding sales clerks, the shipping clerk,repairmen, office and clerical employees, maids, professional employees,guards, and supervisors, constitute a unit appropriate for collectivebargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]CHAIRMAN HERZOG, dissenting :I question the appropriateness of the warehouse unit found appro-priate by my colleagues, and would therefore dismiss the petition.TheMarshall Fieldprecedent (90 NLRB 1) seems to me more perti-nent than the earlierMontgomery Wardcited by the majority.Herethe record shows considerable interchange of functions between theemployees included and those omitted.Not only do the store em-ployees sometimes assist in the work performed by employees in theunit sought, but also-and more significantly-the latter spend a sub-stantial portion of their own time working in the stores.GENERAL DYESTUFF CORPORATIONandUNITED GAS, COKE AND CHEMICALWORKERS OF AMERICA, CIO,PETITIONER.Case No. 2-RC-4344.July 8,195Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before I. L. Broadwin, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.The Employer and the Intervenor, Allied Trades Council,AFL, contend that an existing agreement is a bar to this proceeding.The Intervenor has been recognized as the bargaining representa-tive of the Employer's warehouse employees for a number of years.The most recent agreement covering these employees, dated December17, 1951, extends, for a 2-year period, the term of a 1-year agreementthat expired on December 1, 1951, and also continues in effect all theprovisions of the latter contract, with an additional proviso that the100 NLRB No. 6.